DETAILED ACTION
Applicant’s amendment filed February 14, 2022 is acknowledged.
Claims 1, 7, 13, 19, and 35 have been amended.
Claims 28-34 are cancelled as previously indicated.
Claims 1-27 and 35-41 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19-27, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over KURITA (U.S. Patent Application Publication # 2014/0082616 A1) in view of Mittal et al. (hereinafter Mittal) (U.S. Patent Application Publication # 2015/0032794 A1), and further in view of Baumberger (U.S. Patent Application Publication # 2005/0207407 A1).
Regarding claims 1 and 35, Kurita teaches and discloses a method comprising: monitoring data traffic from a virtual machine (VM) (one of VM, 111/110, figures 2-4 and 12C) through a queue in a first pool comprising a set of queues (queue, 140, figures 2, 4, and 12C) ([0046]; [0047]; teaches monitoring data traffic from a VM);
determining a set of criteria satisfying traffic requirements for the VM; and upon determining that the set of criteria satisfying traffic requirements for the VM, assigning the VM to a second queue ([0038]; [0046]; [0047]; [0125]; teaches sorting packets from the VM to a second queue and assigning an individual queue having a set of criteria, such as bandwidth criteria, based on determining that a measured bandwidth is larger than a value, and assigning the VM to the specific queue).
However, Kurita may not expressly disclose determining the data traffic from the VM through the queue exceeds a data traffic threshold in a first set of criteria for the first pool; and based on the determining, determining whether a second pool has a second set of criteria satisfying traffic requirements for the VM; and upon determining that the second pool has the second set of criteria satisfying traffic requirements for the VM, assigning the VM to a second queue within the second pool (although Kurita does teach and suggest determining whether a measured bandwidth of data from the VM is larger than a bandwidth value; [0125]).
Nonetheless, in the same field of endeavor, Mittal teaches and suggests determining the data traffic from the VM through the queue exceeds a data traffic threshold in a first set of criteria for the first pool ([0094]; determining that the data traffic exceeds a priority or class of service which is a criteria for a first set of queues for a first buffer pool; [0031]; [0044]); and based on the determining, determining whether a second pool (a second buffer pool) has a second set of criteria satisfying traffic requirements for the VM ([0094]; [0095]; teaches that a second buffer pool satisfies a second set of traffic requirements such as priority/class of service); and upon determining that the second pool has the second set of criteria satisfying traffic requirements for the VM, assigning the VM to a second queue within the second pool ([0094]; [0095]; teaches upon determining the second buffer pool satisfies a second set of traffic requirements such as priority/class of service, utilizing the second queue of the second buffer pool).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate upon determining the second buffer pool satisfies a second set of traffic requirements such as priority/class of service, utilizing the second queue of the second buffer pool as taught by Mittal with the method and device as disclosed by Kurita for the purpose of providing end to end flow control of packets, as suggested by Mittal.
However, Kurita, as modified by Mittal, may not expressly disclose re-assigning the VM from the queue in the first pool to a second queue within a second pool.
Nonetheless, in the same field of endeavor, Baumberger teaches and suggests re-assigning the VM from the queue in the first pool to a second queue within a second pool ([0015]; teaches reallocating a set of free buffers from the DMA buffer pool for the VM from the DMA buffers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reallocating a set of free buffers from the DMA buffer pool for the VM from the DMA buffers as taught by Baumberger with the method and device as disclosed by Kurita, as modified by Mittal, for the purpose of improving allocation of resources and demultiplexing in a virtual machine environment, as suggested by Baumberger.

Regarding claims 2 and 36, Kurita, as modified by Mittal and Baumberger, further teaches and discloses creating a third pool comprising a third set of criteria; assigning a second set of queues to the third pool, the second set of queues comprising the third set of criteria for managing data traffic through the third pool; wherein the first set of criteria and the second set of criteria differs from the third set of criteria.
Nonetheless, Mittal further teaches and suggests creating a third pool (a third buffer pool) comprising a third set of criteria; assigning a second set of queues to the third pool, the second set of queues comprising the third set of criteria for managing data traffic through the third pool; wherein the first set of criteria and the second set of criteria differs from the third set of criteria ([0094]; [0096]; teaches that a third buffer pool satisfies a third set of traffic requirements such as priority/class of service; [0031]; [0044]).

Regarding claims 3 and 37, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the set of criteria specifies a maximum threshold amount of data traffic for passing through the each queue in the second pool, wherein the second set of criteria specifies a different maximum threshold than the set of criteria. 
Nonetheless, Mittal further teaches and suggests wherein the second set of criteria specifies a maximum threshold amount of data traffic for passing through the each queue in the second pool, wherein the third set of criteria specifies a different maximum threshold than the second set of criteria ([0094]; [0095]; [0096]; determining that the data traffic exceeds a priority or class of service which is a criteria for a second buffer pool and that a third buffer pool satisfies a third set of traffic requirements such as priority/class of service; [0031]; [0044]).

Regarding claims 4 and 38, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose assigning a new queue to the second pool when data traffic through each queue in the second pool exceeds a maximum threshold amount. 
Nonetheless, Mittal further teaches and suggests assigning a new queue to the second pool when data traffic through each queue in the second pool exceeds a maximum threshold amount ([0094]; [0095]; [0096]; utilizing a new queue when determining that the data traffic exceeds a priority or class of service which is a criteria for a second buffer pool; [0031]; [0044]).

Regarding claims 5 and 39, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein the new queue is transferred from a physical network interface card (PNIC) (NIC; [0007]; [0037]). 

Regarding claims 6 and 40, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein the new queue is not assigned to a virtual machine prior to being transferred from the PNIC (NIC; [0007]; [0037]). 

Regarding claims 7 and 41, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the second pool comprises a plurality of queues.
Nonetheless, Mittal further teaches wherein the second pool comprises a plurality of queues ([0094]; [0095]; teaches that a second buffer pool satisfies a second set of traffic requirements such as priority/class of service). 

Regarding claim 8, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose determining that there is not a pool that satisfies the traffic requirement for a second VM; and based on the determining that there is not a pool that satisfies the traffic requirements for the second VM, generating a third pool comprising one or more queues, the one or more queues being transferred from one of the first pool or the second pool.
 Nonetheless, Mittal further teaches determining that there is not a pool that satisfies the traffic requirement for a second VM; and based on the determining that there is not a pool that satisfies the traffic requirements for the second VM, generating a third pool comprising one or more queues, the one or more queues being transferred from one of the first pool or the second pool ([0094]; [0096]; teaches that a third buffer pool satisfies a third set of traffic requirements such as priority/class of service; [0031]; [0044]). 

Regarding claim 9, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the second queue was transferred to the second pool from another pool.
Nonetheless, Mittal further teaches wherein the second queue was transferred to the second pool from another pool ([0094]; [0095]). 

Regarding claim 10, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein prior to being transferred, the second queue was not assigned to any VM (individual queue, 150, figures 2-4 and 12C; [0038]; [0046]; [0047]; [0125]; individual queues, 150-150n, figure 3; the individual queue are not assigned prior to transfer). 

Regarding claim 11, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein the set of queues only includes one queue (individual queue, 150, figures 2-4 and 12C; [0038]; [0046]; [0047]; [0125]). 

Regarding claim 12, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein the set of queues include more than one queue (individual queue, 150, figures 2-4 and 12C; [0038]; [0046]; [0047]; [0125]; individual queues, 150-150n, figure 3). 

Regarding claim 13, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the first pool is a default pool and the queue is a default queue, wherein the default pool is an initial queue the VM is assigned to upon initialization of the VM.
Nonetheless, Mittal further teaches wherein the first pool is a default pool and the queue is a default queue, wherein the default pool is an initial queue the VM is assigned to upon initialization of the VM (common buffer pool; [0094]; [0095]; [0096]). 

Regarding claim 14, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the first pool serves traffic of the VMs that are not assigned to a queue of a non-default pool. 
Nonetheless, Mittal further teaches wherein the first pool serves traffic of the VMs that are not assigned to a queue of a non-default pool (buffer pool; [0094]; [0095]; [0096]).

Regarding claim 15, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the second pool is a non-default pool.
Nonetheless, Mittal further teaches wherein the second pool is a non-default pool (buffer pool; [0094]; [0095]; [0096]).

Regarding claim 16, Kurita, as modified by Mittal and Baumberger, further teaches and discloses where in the second queue is a non-default queue (individual queue, 150, figures 2-4 and 12C; [0038]; [0046]; [0047]; [0125]; individual queues, 150-150n, figure 3; individual queues can be non-default pool of queues). 

Regarding claim 17, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the first pool has different traffic requirements than the second pool. 
Nonetheless, Mittal further teaches wherein the first pool has different traffic requirements than the second pool (buffer pool; [0094]; [0095]; [0096]).

Regarding claim 19, Kurita teaches and discloses an electronic device (100, figure 2) comprising: a network interface card (NIC) (virtual switch, 120, figure 2, comprising a NIC; [0037]) comprising a default pool comprising a plurality of queues ([0036]; [0037]); and one or more processors (inherent component of the server, figure 2) programmed to perform the following operations: monitoring data traffic from a virtual machine (VM) (one of VM, 111/110, figures 2-4 and 12C) through a queue of the plurality of queues in the default pool (queue, 140, figures 2, 4, and 12C) ([0046]; [0047]; teaches monitoring data traffic from a VM);
determining a set of criteria satisfying traffic requirements for the VM; and upon determining that the set of criteria satisfying traffic requirements for the VM, assigning the VM to a first queue ([0038]; [0046]; [0047]; [0125]; teaches sorting packets from the VM to a first queue and assigning an individual queue having a set of criteria, such as bandwidth criteria, based on determining that a measured bandwidth is larger than a value, and assigning the VM to the specific queue).
However, Kurita may not expressly disclose determining the data traffic from the VM through the queue exceeds a threshold in a first set of criteria for the default pool; and based on the determining, determining whether a non-default pool has a second set of criteria satisfying traffic requirements for the VM; and upon determining that the non-default pool has the second set of criteria satisfying traffic requirements for the VM, assigning the VM to a first queue in the non-default pool (although Kurita does teach and suggest determining whether a measured bandwidth of data from the VM is larger than a bandwidth value; [0125]).
Nonetheless, in the same field of endeavor, Mittal teaches and suggests determining the data traffic from the VM through the queue exceeds a threshold in a first set of criteria for the default pool ([0094]; determining that the data traffic exceeds a priority or class of service which is a criteria for a first set of queues for a first buffer pool; [0031]; [0044]); and based on the determining, determining whether a non-default pool (a second buffer pool) has a second set of criteria satisfying traffic requirements for the VM ([0094]; [0095]; teaches that a second buffer pool satisfies a second set of traffic requirements such as priority/class of service); and upon determining that the non-default pool has the second set of criteria satisfying traffic requirements for the VM, assigning the VM to a first queue in the non-default pool ([0094]; [0095]; teaches upon determining the second buffer pool satisfies a second set of traffic requirements such as priority/class of service, utilizing the second queue of the second buffer pool). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate upon determining the second buffer pool satisfies a second set of traffic requirements such as priority/class of service, utilizing the second queue of the second buffer pool as taught by Mittal with the method and device as disclosed by Kurita for the purpose of providing end to end flow control of packets, as suggested by Mittal.
However, Kurita, as modified by Mittal, may not expressly disclose re-assigning the VM from the queue in the default pool to a first queue in the non-default pool.
Nonetheless, in the same field of endeavor, Baumberger teaches and suggests re-assigning the VM from the queue in the default pool to a first queue in the non-default pool ([0015]; teaches reallocating a set of free buffers from the DMA buffer pool for the VM from the DMA buffers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reallocating a set of free buffers from the DMA buffer pool for the VM from the DMA buffers as taught by Baumberger with the method and device as disclosed by Kurita, as modified by Mittal, for the purpose of improving allocation of resources and demultiplexing in a virtual machine environment, as suggested by Baumberger.

Regarding claim 20, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose monitoring data traffic from a second VM through a second queue of the plurality of queues in the default pool; determining the data traffic from the second VM through the second queue exceeds a threshold in the first set of criteria for the default pool; determining that there is not a pool that satisfies traffic requirements for the second VM; based on determining that there is not a pool that satisfies the traffic requirements for the second VM, generating a second non-default pool; and assigning the second VM to a third queue in the second non-default pool.
Nonetheless, Mittal further teaches monitoring data traffic from a second VM through a second queue of the plurality of queues in the default pool; determining the data traffic from the second VM through the second queue exceeds a threshold in the first set of criteria for the default pool; determining that there is not a pool that satisfies traffic requirements for the second VM; based on determining that there is not a pool that satisfies the traffic requirements for the second VM, generating a second non-default pool; and assigning the second VM to a third queue in the second non-default pool ([0094]; [0095]; [0096]; determining that the data traffic exceeds a priority or class of service which is a criteria for a second buffer pool and that a third buffer pool satisfies a third set of traffic requirements such as priority/class of service; [0031]; [0044]).

Regarding claim 21, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the first queue was transferred to the non-default pool from another pool. 
Nonetheless, Mittal further teaches wherein the first queue was transferred to the non-default pool from another pool (common buffer pool; [0094]; [0095]; [0096]).

Regarding claim 22, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein prior to being transferred, the first queue was not assigned to any VM (individual queue, 150, figures 2-4 and 12C; [0038]; [0046]; [0047]; [0125]; individual queues, 150-150n, figure 3; the individual queue are not assigned prior to transfer). 

Regarding claim 23, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the default pool has different traffic requirements than the non-default pool. 
Nonetheless, Mittal further teaches wherein the default pool has different traffic requirements than the non-default pool ([0094]; [0096]; teaches that a buffer pool satisfies a different set of traffic requirements such as priority/class of service; [0031]; [0044]).

Regarding claim 24, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose monitoring the data traffic for the second VM; and based on the monitoring, re-assigning the VM back to the default pool. 
Nonetheless, Mittal further teaches monitoring the data traffic for the second VM; and based on the monitoring, re-assigning the VM back to the default pool ([0094]; [0095]; teaches upon determining the second buffer pool satisfies a second set of traffic requirements such as priority/class of service, utilizing the second queue of the second buffer pool).

Regarding claim 25, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein the re-assigning the second VM comprises re-assigning the second VM back to the queue of the plurality of queues in the default pool ([0038]; [0046]; [0047]; [0125]; assigning the queue to the VM). 

Regarding claim 26, Kurita, as modified by Mittal and Baumberger, further teaches and discloses wherein the re-assigning the second VM comprises re-assigning the second VM to another queue that is assigned to the default pool ([0038]; [0046]; [0047]; [0125]; assigning the queue to the VM). 

Regarding claim 27, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein the plurality of queues in the default pool serve traffic of VMs that are not assigned to a queue of a non-default pool. 
Nonetheless, Mittal further teaches wherein the plurality of queues in the default pool serve traffic of VMs that are not assigned to a queue of a non-default pool (common buffer pool; [0094]; [0095]; [0096]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KURITA (U.S. Patent Application Publication # 2014/0082616 A1) in view of Mittal et al. (hereinafter Mittal) (U.S. Patent Application Publication # 2015/0032794 A1) and Baumberger (U.S. Patent Application Publication # 2005/0207407 A1), and further in view of Gopinath et al. (hereinafter Gopinath) (U.S. Patent Application Publication # 2012/0033680 A1).
Regarding claim 18, Kurita, as modified by Mittal and Baumberger, discloses the claimed invention, but may not expressly disclose wherein said monitoring, determining and assigning are operations performed by a network virtualization layer that shares a set of networking resources on an electronic device amongst multiple different virtual modules.
Nonetheless, in the same field of endeavor, Gopinath teaches wherein said monitoring, determining and assigning are operations performed by a network virtualization layer that shares a set of networking resources on an electronic device amongst multiple different virtual modules (figure 4A; [0151]; teaches the virtual machine executing in the virtual layer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual machine executing in the virtual layer as taught by Gopinath with the method and device as disclosed by Kurita, as modified by Mittal and Baumberger, for the purpose of providing virtual resources for an operating system of a computing device, as suggested by Gopinath.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,027,605 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (16/038,166)
U.S. Patent No. 10,027,605 B2
Claims 1 and 35
Claim 1
A method comprising:

monitoring data traffic from a virtual machine (VM) through a queue in a first pool comprising a set of queues;

determining the data traffic from the VM through the queue exceeds a data traffic threshold in a first set of criteria for the first pool;

based on the determining, determining whether a second pool has a second set of criteria satisfying traffic requirements for the VM; and

upon determining that the second pool has the second set of criteria satisfying traffic requirements for the VM, re-assigning the VM from the queue in the first pool to a second queue within the second pool.
A non-transitory machine readable medium storing a program which when executed by at least one processing unit manages queues of a network interface card (NIC), the program comprising sets of instructions for: 

monitoring data traffic in a particular direction that is either ingress to or egress from the NIC; based on the monitoring of data traffic in the particular direction, specifying a first pool and assigning a first set of the queues in the NIC to the first pool, said first pool having a first set of criteria for managing data traffic through the first set of queues in the NIC; 

directing a first subset of the data traffic to the first set of queues in the NIC based on the first set of criteria; responsive to monitoring of data traffic in the particular direction through the first set of queues, determining that a second pool should be newly created and assigning a second set of the queues in the NIC to the second pool, said second pool having a second set of criteria for managing data traffic through the second set of queues in the NIC; 

directing a second subset of the data traffic in the particular direction to the second set of queues in the NIC based on the second set of criteria; and 

responsive to monitoring of data traffic in the particular direction through the first and second sets of queues, dynamically adjusting, based on monitoring of data traffic to or from the NIC, the number of the queues in the NIC which are assigned to the first pool in the first set of queues and/or the number of the queues in the NIC which are assigned to the second pool in the second set of queues.
Claims 2 and 36 are anticipated by claim 2 of the patent.
Claims 3 and 37 are anticipated by claim 3 of the patent.
Claims 4 and 38 are anticipated by claim 4 of the patent.
Claims 5 and 39 are anticipated by claim 5 of the patent.
Claims 6 and 40 are anticipated by claim 6 of the patent.
Claims 7 and 41 are anticipated by claim 7 of the patent.
Claim 8 is anticipated by claim 8 of the patent.
Claim 9 is anticipated by claim 9 of the patent.
Claim 10 is anticipated by claim 10 of the patent.
Claim 11 is anticipated by claim 11 of the patent.
Claim 12 is anticipated by claim 12 of the patent.
Claim 13 is anticipated by claim 13 of the patent.
Claim 14 is anticipated by claim 14 of the patent.
Claim 15 is anticipated by claim 15 of the patent.
Claim 16 is anticipated by claim 16 of the patent.
Claim 17 is anticipated by claim 17 of the patent.
Claim 18 is anticipated by claim 18 of the patent.
Claim 19
Claim 19
An electronic device comprising:

a network interface card (NIC) comprising a default pool comprising a plurality of queues; and

one or more processors programmed to perform the following operations:

monitoring data traffic from a virtual machine (VM) through a queue of the plurality of queues in the default pool;

determining the data traffic from the VM through the queue exceeds a threshold in a first set of criteria for the default pool;

based on the determining, determining whether a non-default pool has a second set of criteria satisfying traffic requirements for the VM; and

upon determining that the non-default pool has the second set of criteria satisfying traffic requirements for the VM, re-assigning the VM from the queue in the default pool to a first queue in the non-default pool.
For an electronic device that comprises a network interface card (NIC) with a plurality of queues, a method of managing the queues, the method comprising: 

specifying a default pool comprising at least a first queue in the NIC; assigning a set of data traffic to the default pool, the set of data traffic being in a particular direction either ingress to or egress from the NIC; 

monitoring the set of data traffic in the particular direction and, in response to the monitoring, determining that a non-default pool should be newly created and specified to handle a first subset of the set of data traffic; specifying the non-default pool and allocating a second queue in the NIC to the non-default pool; and assigning the subset of the data traffic in the particular direction to the second queue in the NIC.
Claim 20 is anticipated by claim 19 of the patent.
Claim 21 is anticipated by claim 20 of the patent.
Claim 22 is anticipated by claim 21 of the patent.
Claim 23 is anticipated by claim 22 of the patent.
Claim 24 is anticipated by claim 23 of the patent.
Claim 25 is anticipated by claim 24 of the patent.
Claim 26 is anticipated by claim 25 of the patent.
Claim 27 is anticipated by claim 26 of the patent.


Response to Arguments
Applicant's arguments with respect to claims 1-27 and 35-41 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 7, 2022